Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 1 of 8




          EXHIBIT XX
   Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 2 of 8



        SULLIVAN INCIDENT DESCRIPTION & FACTUAL SUMMARY

Background:

On October 15, 2017, PG&E filed an Electric Safety Incident Report (No. 171015-8573)
concerning an incident that occurred near 4818 Sullivan Way, Santa Rosa, CA. On
November 13, 2017, PG&E filed a 20-Day Electric Incident Report (Reference No.
E171008H), indicating that the location of the incident was near 4814 Sullivan Way,
Santa Rosa, CA (the “incident location”). According to the Santa Rosa Fire Department,
the fire started in the early morning of October 9, 2017 near the incident location.

As of the present date, neither CAL FIRE nor the CPUC has initiated an investigation or
issued any statements related to the cause of the Sullivan Fire.

The Santa Rosa Fire Department prepared an incident report on the Sullivan fire, dated
January 17, 2018, including a narrative of the investigation. The narrative states, “[T]he
fire appears to have been the result of a natural cause and consequence of the Red Flag
weather event that occurred the night of October 8, 2017 and extended into the early
morning hours of October 9, 2017. Ignition of vegetation resulted from the arcing
overhead power lines that were damaged by the extreme winds, spreading fire upslope
and into the two structures.” The narrative concludes, “Investigation closed.”

Incident Overview:




Based on PG&E records, on October 8, the smart meter at service point 1008110728,
which was at 4822 Sullivan Way, Santa Rosa, CA and downstream of Transformer
218106728921, failed to report interval data between 8:12 PM and midnight. Based on
PG&E records, the smart meter at service point 1008110727, which was at the incident
location and downstream of Transformer 218106728921, failed to report interval data
between 8:28 PM and midnight.

Based on PG&E records, on October 9, at 12:13 AM, nine other smart meters
downstream of Transformer 218106728921 recorded NIC Power Down events.

According to the Santa Rosa Fire Department, on October 9, at 12:17 AM, an alarm went
off at 4822 Sullivan Way, Santa Rosa, CA. This location is adjacent to the incident
location. At 12:31 AM, the Santa Rosa Fire Department arrived at 4822 Sullivan Way,
Santa Rosa, CA, and the “Last Unit Cleared” was recorded at 12:44 PM. According to
the Santa Rosa Fire Department, at 2:49 PM, an alarm went off at the incident location.
At 3:20 PM, the Santa Rosa Fire Department arrived at the incident location, and the
   Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 3 of 8



“Last Unit Cleared” was recorded at 10:34 PM. Two structures, 4814 and 4822 Sullivan
Way were damaged in the fire.

Based on PG&E records, on October 15, at 1:20 PM, a PG&E troubleman, Jon Kotula,
was dispatched to Sullivan Way. At 1:39 PM, the troubleman arrived near the incident
location and requested a repair crew. Based on PG&E records, this troubleman was the
first responder to the Sullivan incident. Kotula testified to this at his deposition. Per the
troubleman, when he arrived near the incident location, he saw that the self-protecting
transformer upstream of the incident location had been tripped. The troubleman then
tested the voltage at the secondary to confirm that the line was deenergized, and the test
confirmed that it was de-energized.

Per the troubleman, the secondary conductors at the area of interest were in a vertical
rack construction. The middle phase was a neutral line that was sagging beneath the
lower phase. There appeared to be evidence of arcing on the middle phase and the
preform on the middle phase appeared to be broken. The troubleman, Jon Kotula,
prepared a form incident report for the Sullivan incident. The incident report states that
the copper wire on the opposite side of the pole with the broken preform was “pitted”, the
“4/0 neutral was sagging into hot leg on rack secondary” and “4/0 neutral had sagged
below the 4/0 hot leg”.

At 2:37 PM, a repair crew consisting of PG&E employees was dispatched to Sullivan
Way. At 4:16 PM, the arrival of a PG&E repair crew at the Sullivan incident location
was recorded. The repair crew repaired a secondary conductor that had been damaged
with flash burns. They also replaced connectors and a broken preform, before re-sagging
one conductor. At 6:26 PM, nine smart meters downstream of Transformer
218106728921 recorded “NIC Power Restore Trap” events. The smart meters at service
points 1008110727 and 1008110728 remained offline.

Evidence Collection:

PG&E collected a conductor and preform on October 16, 2017.

Timeline:

                                          Event
 October 8, 2017, 8:12 PM: The smart meter at service point 1008110728, which was
 at 4822 Sullivan Way, Santa Rosa, CA and downstream of Transformer
 218106728921, failed to report interval data after 8:12 PM.
 October 8, 2017, 8:28 PM: Based on PG&E records, the smart meter at service point
 1008110727, which was at 4814 Sullivan Way, Santa Rosa, CA and downstream of
 Transformer 218106728921, failed to report interval data after 8:28 PM.
 October 9, 2017, 12:13 AM: Nine other smart meters downstream of Transformer
 218106728921 recorded NIC Power Down events.

                                              2
   Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 4 of 8



                                          Event
 October 9, 2017, 12:17 AM: According to the Santa Rosa Fire Department, an alarm
 went off at 4822 Sullivan Way, Santa Rosa, CA. This location is adjacent to the
 incident location.
 October 9, 2017, 12:31 AM: According to the Santa Rosa Fire Department, the Santa
 Rosa Fire Department arrived at 4822 Sullivan Way, Santa Rosa, CA.
 October 9, 2017, 12:44 PM: According to the Santa Rosa Fire Department, the “Last
 Unit Cleared” was recorded.
 October 9, 2017, 2:49 PM: According to the Santa Rosa Fire Department, an alarm
 went off at 4814 Sullivan Way, Santa Rosa, CA.
 October 9, 2017, 3:20 PM: According to the Santa Rosa Fire Department, the Santa
 Rosa Fire Department arrived at 4814 Sullivan Way, Santa Rosa, CA.
 October 9, 2017, 10:34 PM: According to the Santa Rosa Fire Department, the “Last
 United Cleared” was recorded.
 October 15, 2017, 1:20 PM: PG&E’s understanding based upon its records is that a
 PG&E troubleman was dispatched to Sullivan Way.
 October 15, 2017, 1:39 PM: PG&E’s understanding based upon its records is that the
 PG&E troubleman arrived near the area of interest and requested a repair crew.
 October 15, 2017, 2:37 PM: PG&E’s understanding based upon its records is that a
 repair crew was dispatched to Sullivan Way.
 October 15, 2017, 4:16 PM: The arrival of a PG&E repair crew at the Sullivan incident
 location was recorded. The crew repaired a secondary wire with “flash burn” marks,
 replaced a preform and all connectors and resagged one neutral line on or around Pole
 102020529.
 October 15, 2017, 6:26 PM: Nine smart meters downstream of Transformer
 218106728921 recorded “NIC Power Restore”. The smart meters at service points
 1008110727 and 1008110728 remained offline.
 October 18, 2017: Troubleman Jon Kotula submitted an incident report stating that a
 preform was broken at the insulator, a neutral line at the incident location was sagging
 into the hot conductor and the copper wire on the opposite side of the pole was
 “pitted”.



Information Regarding Prior Inspections

Between 2013 and October 2017, there were 18 inspections of the vegetation and electric
equipment at the Sullivan incident location. Below is a summary of overhead line patrols
and inspections, vegetation management inspections, as well as the intrusive inspections
of the poles at issue.




                                            3
 Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 5 of 8



Date          Event                                    Findings
1/24/2013 &   PG&E performed an electric               PG&E’s understanding based
2/8/2013      maintenance overhead patrol.             upon its records is that no
                                                       issues were found in the
                                                       location of interest.
4/17/2013     Western Environmental Consultants        PG&E’s understanding based
              Inc. (“WECI”) performed a vegetation     upon its records is that the
              management routine patrol of the area.   subject trees were not
                                                       identified for work.
1/10/2014 &   PG&E performed an electric               PG&E’s understanding based
1/30/2014     maintenance overhead patrol of the       upon its records is that no
              area.                                    issues were found in the
                                                       location of interest.
5/15/2014     WECI performed a vegetation              PG&E’s understanding based
              management routine patrol of the area.   upon its records is that the
                                                       subject trees were not
                                                       identified for work.
1/9/2015      PG&E performed an electric               PG&E’s understanding based
              maintenance overhead patrol of the       upon its records is that no
              area.                                    issues were found in the
                                                       location of interest.
6/3/2015      WECI performed a vegetation              PG&E’s understanding based
              management routine patrol of the area.   upon its records is that the
                                                       subject trees were not
                                                       identified for work.
1/19/2016     WECI performed a vegetation              PG&E’s understanding based
              management routine patrol of the area.   upon its records is that the
                                                       subject trees were not
                                                       identified for work.
3/17/2016 –   PG&E performed an electric               PG&E’s understanding based
3/18/2016     maintenance overhead detailed            upon its records is that the
              inspection of the area.                  subject trees were not
                                                       identified for work. PG&E’s
                                                       understanding based upon its
                                                       records is that no issues were
                                                       found in the location of
                                                       interest. A high voltage sign
                                                       was installed on the pole near
                                                       4811 Sullivan Way.
8/29/2016     PG&E performed a Catastrophic Event      PG&E’s understanding based
              Memorandum Account (“CEMA”)              upon its records is that the
              patrol of the area.                      subject trees were not
                                                       identified for work.

                                      4
 Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 6 of 8



Date          Event                                   Findings
9/29/2016     PG&E performed a CEMA patrol of         PG&E’s understanding based
              the area.                               upon its records is that the
                                                      subject trees were not
                                                      identified for work.
5/25/2016 –   PG&E performed a CEMA aerial patrol PG&E’s understanding based
8/27/2016     of the area.                            upon its records is that the
                                                      subject trees were not
                                                      identified for work.
1/18/2017     WECI performed a vegetation             PG&E’s understanding based
              management routine patrol of the area. on its records is that the
                                                      subject trees were not
                                                      identified for work.
3/20/2017     PG&E performed an intrusive             PG&E’s understanding based
              inspection on a pole near 4811 Sullivan upon its records is that no
              Way.                                    issues were found.
3/20/2017     PG&E performed an intrusive             PG&E’s understanding based
              inspection on a pole near 4819 Sullivan upon its records is that no
              Way.                                    issues were found.
3/23/2017     PG&E performed an intrusive             PG&E’s understanding based
              inspection on a pole near 4814 Sullivan upon its records is that no
              Way.                                    issues were found.
3/23/2017     PG&E performed an intrusive             PG&E’s understanding based
              inspection on a pole near 4819 Sullivan upon its records is that no
              Way.                                    issues were found.
3/28/2017     PG&E responded to a customer call at    One tree at 4814 Sullivan Way
              4814 Sullivan Way.                      was trimmed on 6/14/2017.
                                                      PG&E’s understanding based
                                                      upon its records is that the
                                                      subject trees were not
                                                      identified for work.
5/19/2017 &   PG&E performed an electric              PG&E’s understanding based
5/31/2017     maintenance overhead patrol of the      upon its records is that no
              area.                                   issues were found in the
                                                      location of interest.
6/24/2017 -   PG&E performed a CEMA patrol of         PG&E’s understanding based
6/28/2017     the area.                               upon its records is that the
                                                      subject trees were not
                                                      identified for work.




                                     5
   Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 7 of 8



Source List:

 Source                  Brief Description
 AMI Data                AMI Data for Smart Meters downstream of Transformer
                         218106728921.
 PGE-NBF_0000097491      EC tag #112714583, March 28, 2017



 PGE-NBF-0000112585      EC Tag created by Jon Kotula and completed by Tala
                         Atoe. Dated 10/15/17


 PGE-NBF-0000099850      EC tags #111474244 and 111474246, March 17, 2016



 PGE-NBF-0000099786;     Electric Maintenance Overhead Patrol/Inspection Maps
 PGE-NBF-0000099778;     and Daily Logs
 PGE-NBF-0000099819;
 PGE-NBF-0000099822;
 PGE-NBF-0000099823;
 PGE-NBF-0000099825;
 PGE-NBF-0000099826;
 PGE-NBF-0000099830
 PGE-NBF-0000099838;
 PGE-NBF-0000099842;
 PGE-NBF-0000099911;
 PGE-NBF-0000099912;
 PGE-NBF-0000099917;
 PGE-NBF-0000099920
 PGE-NBF-0000111744      Kotula Incident Report, October 21, 2017



 PGE-NBF-0000092131      OIS Report #1901300. Indicates dispatch times and on-
                         site times for the PG&E employees that responded to the
                         Sullivan incident. Dated 10/15/2017.
 PGE-NBF-0000000403      PG&E Evidence Log



 PGE-NBF-0000117399;     Pole Inspection Records
 PGE-NBF-0000117403;
 PGE-NBF-0000117401;
 PGE-NBF-0000117405
                                    6
 Case 3:14-cr-00175-WHA Document 956-50 Filed 12/31/18 Page 8 of 8



Santa Rosa Fire Department   Santa Rosa Fire Department Incident Reports 2017-
Incident Report (public      0025033 and 2017-0025091, January 23, 2018
record)
PGE-NBF-0000002758           Sullivan 20-Day Electric Incident Report, Reference No.
                             E171008H. Dated 11/13/2017


PGE-NBF-0000002877           Sullivan Initial Electric Incident Report, No. 171015-8573,
                             http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_We
                             bsite/Content/Safety/USRB_FW_%20Electric%20Safety
                             %20Incident%20Reported-
                             %20PGE%20Incident%20No_%20%20171015-8573.pdf
                             Dated 10/15/2017.
PGE-NBF-0000113642;          Vegetation Management CEMA Records
PGE-NBF-0000113644;
PGE-NBF-0000113646;
2016 CEMA Summary
Data; 2017 CEMA
Summary Data
April 2014 VM Patrol       Vegetation Management Patrol Records
Records; May 2014 VM
Patrol Records; June 2015
VM Patrol Records; January
2016 VM Patrol Records;
January 2017 VM Patrol
Records




                                         7
